Case 3:19-cv-00489-MMD-CLB Document 226 Filed 12/23/19 Page 1 of 4

 

 

 

 

 

 

FILED
entero = TT SFRVED ON
Justin T. Quinn, Esq. COUNSEL/PARTIES OF RECORD
ROBINSON MILLER LLC D
Ironside Newark EC 23 2019
110 Edison Place, Suite 302
Newark, New Jersey 07102 CLERK US DISTRICT COURT
, STRICT
Telephone No.: (973) 690-5400 By MN cpury

 

 

Facsimile No.: (973) 466-2761
jquinn@rwmlegal.com

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

 

 

 

WAG ACQUISITION, L.L.C., C.A. No. 3:19-cv-00489 (MMD) (CBC)
Document filed with the Clerk of Court
Plaintiff, ent fi f f
NOTICE, STIPULATION
v. & ORDER PERMITTING
DATA CONVERSIONS, INC., et al., WITHDRAWAL OF COUNSEL
Defendants.
TO: Hon. Miranda M. Du, C.U.S.D.J.

United States District Court for the District Nevada
Lloyd G. George Courthouse

333 Las Vegas Blvd. South

Las Vegas, Nevada 89101

Clerk of Court

United States District Court for the District Nevada
Lloyd G. George Courthouse

333 Las Vegas Blvd. South

Las Vegas, Nevada 89101

YOUR HONOR:

 

PLEASE TAKE NOTICE that Justin T. Quinn, Esq., of Robinson Miller

LLC, hereby requests that he be permitted to withdraw as counsel for Defendants
Case 3:19-cv-00489-MMD-CLB Document 226 Filed 12/23/19 Page

WMM, LLC and WMM Holdings, LLC (collectively, “Defendants”).

2 of 4

PLEASE TAKE FURTHER NOTICE that Mr. Quinn served as local

counsel for Defendants while this matter was being litigated in the Un

District Court for the District of New Jersey.

ted States

PLEASE TAKE FURTHER NOTICE that upon transfer to the United

States District Court for the District of Nevada, Mr. Quinn is no longer representing

the Defendants. Defendants, however, continue to be represented by lead counsel

Venable LLP and have retained local counsel in Marquis Aurbach

Coffing.

Therefore, no prejudice will result if the Court were to grant Mr. Quinn’s application.

PLEASE TAKE FURTHER NOTICE that Mr. Quinn has conferred with

counsel for both Plaintiff and Defendants who consent to this application, evidenced

by their below signatures.

PLEASE TAKE FURTHER NOTICE that Mr. Quinn requests that he be

removed from receiving further notifications of electronic filings.
For the foregoing reasons, I respectfully request that the Court
instant request to withdraw as counsel.

AGREED AND CONSENTED TO BY:

ue ‘ FENNEMORE CRAIG, P.C.
a
By: s/ Alex G. Patchen

 
 

ROBINSON IL

grant the

 

 

By: i M /

Justin TOuinn, Esq. 9 Allen J. Wilt, Esq. (SBN 4798)
Ironside Newark Elizabeth J. Bassett, Esq. (SBN
110 Edison Place, Suite 302 9013)

 
Case 3:19-cv-00489-MMD-CLB Document 226 Filed 12/23/19 Page

Newark, New Jersey 07102
Telephone No.: (973) 690-5400
jquinn@rwmlegal.com

Attorney Requesting Withdrawal

MARQUIS AURBACH COFFING

By: s/ Ralph A. Dengler
Liane K. Wakayama, Esq.

10001 Park Run Drive
Las Vegas, Nevada 89145
Telephone No.: (702) 382-0711

Ralph A. Dengler, Esq. (pro hac vice
to be filed)

VENABLE LLP

New York Bar No. 2796712

1270 Avenue of the Americas, 24" F1.
New York, NY 10020

Telephone No.: (212) 503-0655

Attorneys for WMM, LLC and
WMM Holdings, LLC

300 E. Second St., Suite 151
Reno, Nevada 89501

and

LISTON ABRAMSON LLP
Admitted Pro Hac Vice
David G. Liston, Esq.
Ronald Abramson, Esq.
Alex G. Patchen, Esq.
Ari J. Jaffess, Esq.
Mord M. Lewis, Esq.
405 Lexington Ave., 46th Floor
New York, NY 10174

Attorneys for Plaintiff WAG
Acquisition, L.L.C.

IS SO ORDE

S. MAGISTRATE JU
DATED: [ 2f20/ ZO

 

3 of 4

RED
Case 3:19-cv-00489-MMD-CLB Document 226 Filed 12/23/19 Pagel 4 of 4

SO ORDERED.

 

Hon. Miranda M. Du, C.U,S.D.J.

 
